        Case 7:20-cv-05862-PMH
Case 7-20-cv-05862-PMH          Document
                          Document       16 inFiled
                                   15 Filed    NYSD 11/17/20 Page 1 ofPage
                                                      on 11/16/2020    1   1 of 1




                            Application granted. The initial conference scheduled for
                            11/18/2020 is adjourned to 12/17/2020 at 9:30 a.m. Plaintiff is
                            permitted to move for default judgment prior to 12/17/2020.
                            Strict adherence to my Individual Practices concerning default
                            judgment procedure is required. Plaintiff is further directed to
                            serve a copy of this Order on defendants and file proof of
                            such service on the docket.

                            SO ORDERED.

                            _______________________
                            Philip M. Halpern
                            United States District Judge

                            Dated: New York, New York
                                   November 17, 2020
